Citation Nr: 1601488	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling prior to March 31, 2011, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2010.  

3.  Entitlement to special monthly compensation on the basis of being housebound prior to March 31, 2011.  


REPRESENTATION

Appellant represented by:	Michael G. Miskowiec, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to February 1970, and from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The February 2006 rating decision, granted entitlement to service connection for PTSD and assigned an initial disability rating of 10 percent, effective August 18, 1998.  The Veteran disagreed with the initial disability rating and effective date assigned.  In a subsequent July 2008 rating decision, the RO granted an increased initial disability rating to 50 percent, and granted an earlier effective date of April 5, 1996.  The Veteran continued to disagree with the initial disability rating assigned.  The October 2011 rating decision granted an increased disability rating for PTSD to 100 percent, effective March 31, 2011; granted entitlement to a TDIU, effective July 1, 2010; and granted special monthly compensation on the basis of being housebound, effective March 31, 2011.  

In November 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In February 2013, the Board remanded the appeal to the RO for additional development.  In the February 2013 Remand, the Board, in relevant part, requested that copies of all VA clinical records showing treatment of PTSD from 1997 to May 2010 be obtained and associated with the record.  In a February 2013 statement, the Veteran, through his representative, indicated that the medical records for which the Board remanded were nonexistent and were not needed to determine the effective date of the Veteran's claims.  As a result, the Veteran contends that it was "futile to remand this matter" for the requested development.  In a subsequent March 2013 statement, the Veteran indicated that he waived the RO's duty to comply with the February 2013 Board remand.  As the remaining directives contained in the February 2013 Remand have been complied with, the Board finds that the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  For the entire initial rating period prior to March 31, 2011, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms of obsessional rituals that interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish or maintain effective relationships.  

2.  For the entire initial rating period prior to March 31, 2011, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's claim for a TDIU was constructively received by VA on March 7, 1994, at the same time as the Veteran's initial claim for a heart condition.  

4.  It is not factually ascertainable that entitlement to a TDIU due to a combination of service-connected disabilities alone arose prior to July 1, 2010.  

5.  From April 5, 1996, to March 9, 2010, the Veteran's service-connected PTSD was rated as 70 percent disabling, and his service-connected coronary artery disease was rated as 30 percent disabling.  

6.  From March 10, 2010, to June 30, 2010, the Veteran's coronary artery disease was rated as 100 percent disabling, and his PTSD was rated as 70 percent disabling.  

7.  From July 1, 2010, to March 30, 2011, the Veteran's PTSD was rated as 70 percent disabling, and his coronary artery disease was rated as 60 percent disabling.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period prior to March 31, 2011, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective February 3, 1988); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date of a TDIU earlier than July 1, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2015).

3.  The criteria for special monthly compensation at the housebound rate from March 10, 2010, to June 30, 2010, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).

4.  The criteria for special monthly compensation at the housebound rate prior to March 10, 2010, or from July 1, 2010, to March 30, 2011, have not been met.  
38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required.  Initial disability rating issues and earlier effective dates are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from April 2001, April 2008, and March 2011, an October 2012 private vocational assessment, and the Veteran's statements, including his testimony at the November 2012 Board hearing.  

The Veteran was afforded VA examinations in April 2001, April 2008, and March 2011.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The VA examiners reviewed the Veteran's psychiatric history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's disability upon his occupational and social functioning.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Ratings - Laws and Regulations

Disability ratings (evaluations) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran was granted service connection for PTSD, effective April 5, 1996.  
The Board notes that on November 7, 1996, the applicable rating criteria for PTSD, Diagnostic Code 9411, were revised.  See 38 CFR 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg. 52700 (Oct. 8, 1996).  The timing of the amendment requires the Board to consider the claim under both regulations for the entire period on appeal.  See VAOPGCPREC 7-2003.

Effective February 3, 1988, a 10 percent rating was assigned when there was less than the criteria for a 30 percent disability rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating required that the veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating required that the veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent rating required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1988).

Under the current criteria, effective from November 7, 1996, PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2011, and therefore the claim is governed by DSM-IV.  

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Moreover, the rating period under appeal only includes the initial rating period prior to March 31, 2011, prior to the publication of the DSM-5 in 2013.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Increased Disability Rating for PTSD Prior to March 31, 2011 - Analysis

The Veteran filed a claim for service connection for PTSD on April 5, 1996.  Following a March 2005 Board decision that granted service connection for PTSD, the RO, in February 2006, issued a rating decision that assigned an initial disability rating of 10 percent.  In a July 2008 rating, the RO increased the initial disability rating to 50 percent.  In an October 2011 rating decision, the RO increased the disability rating to 100 percent, effective March 31, 2011.  The Veteran contends that his PTSD caused more severe symptomatology prior to March 31, 2011, than that contemplated by the 50 percent disability rating currently assigned.  Specifically, the Veteran indicates that his PTSD resulted in difficulty sleeping, obsessional rituals, flashbacks, nightmares, and social isolation, such that a total disability rating is warranted.    

After a careful review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms of obsessional rituals that interfere with routine activities; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships, consistent with a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's depressive disorder symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

In April 1996, the Veteran voluntarily admitted himself to a VA inpatient PTSD program.  Upon admission, the Veteran reported symptoms of nightmares and difficulty sleeping, ruminations, intrusive thoughts, avoidance behaviors, difficulty with intimate relationships, and social isolation.  The VA clinician assigned a GAF score of 41.  

In a July 1996 statement, the Veteran's wife indicated that following the Veteran's return from Vietnam, he experienced nightmares, difficulty sleeping, and survivor guilt.  In addition, the Veteran's wife indicated that the Veteran avoided talking about Vietnam, became nervous and anxious in large crowds, and was easily startled in response to loud noises.  Finally, the Veteran's wife indicated that the Veteran slept with a gun under his pillow or within easy reach.  

In two separate October 1996 statements, the Veteran's sister-in-laws each indicated that following the Veteran's return from Vietnam, he demonstrated a shift in his personality, became easily angered, and became controlling in his marital relationship.  In addition, they indicated that the Veteran experienced nightmares and flashbacks, and caused a lot of strife in their family.  

VA treatment records dated between January 1997 and June 1998 indicate that the Veteran reported symptoms of anxiety, nervousness, depression, nightmares and distressing dreams, hypervigilance, difficulty sleeping, and a desire to be socially isolative.  Several VA treatment records indicate that the Veteran reported sleeping with a weapon under his pillow for protection.  Throughout this time period, the VA clinicians noted that the Veteran was alert and oriented in three spheres and presented with an appropriate affect; however, descriptions of the Veteran's mood during this time period has varied including being described as friendly, sad, anxious, and angry.   In addition, the VA clinicians consistently noted that the Veteran experienced survivor guilt and demonstrated difficulties in interpersonal relationships; however, the Veteran consistently reported no high risk behaviors.  

In an October 1997 statement to the Social Security Administration (SSA), the Veteran indicated that he cannot work, in part, due to his PTSD.  The Veteran indicated that he has frequent nightmares, difficulty sleeping, and fear of crowds.  

In additional paperwork submitted to the SSA in January 1998, the Veteran indicated that he has limited social contact with others and does not participate in any social activities.  

An August 1998 determination of the SSA regarding the Veteran's psychiatric condition provided diagnoses of dysthymia and PTSD.  Regarding the Veteran's functional limitations and severity of his psychiatric condition, the SSA determined that the Veteran's experienced moderate restrictions of activities of daily living; experienced marked difficulty in maintaining social functioning; demonstrated difficulties in concentration, persistence, or pace often resulting in failure to complete tasks in a timely manner; but never experienced episodes of deterioration or decompensation in work or work-like settings which cause the Veteran to withdraw from that situation or experience exacerbation of psychiatric signs and symptoms.  In conclusion, the SSA determined that there was a lack of evidence demonstrating that the Veteran's psychiatric symptoms alone were severe enough to result in a complete inability to function independently outside the home.  Nevertheless, the SSA determined that the Veteran met the definition of "disabled" due to his additional conditions of cardiovascular disease, peripheral vascular disease, spina bifida, degenerative arthritis of the sacroiliac joints, and psychiatric disabilities.  

A February 1999 VA treatment record indicates that the Veteran reported occasional nightmares, but denied symptoms of depression, drug abuse, or psychotic symptoms.  Upon examination, the VA physician noted that the Veteran presented with a calm and cooperative attitude; a groomed appearance; normal speech pattern and content; a euthymic mood with appropriate affect; intact cognition; and normal thought process and content.  The Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  In conclusion, the VA physician indicated that the Veteran demonstrated minor anxiety, but demonstrated no active PTSD symptoms.  

Upon VA examination in April 2001, the Veteran reported symptoms of hopelessness, helplessness, anxiety, nervousness, depression, anger, difficulty controlling his temper, panic attacks, difficulty sleeping, and being uncomfortable in crowds.  The Veteran denied intrusive thoughts, flashbacks, suicidal ideations, hallucinations, delusions, and drug-related problems.  The Veteran also denied any problems in his marital relationship and denied receiving any current psychiatric treatment.  Upon examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated a casual appearance; a pleasant and cooperative attitude; an appropriate speech pattern; intact memory; normal thought process and content; and intact judgment.  The VA examiner also noted no obsessional behaviors or compulsive actions.  Following examination, the VA examiner provided a diagnosis of dysthymia, but refrained from assigning a diagnosis of PTSD because he "could not elicit specific stressors, as well as symptomatology to justify a diagnosis of PTSD."  However, the VA examiner opined that the diagnosis of dysthymia was likely related to the Veteran's military service.  The VA examiner assigned a GAF score of 60 to 65.  

Upon private psychiatric examination in February 2003, the Veteran reported nightmares, flashbacks, intrusive thoughts, hypervigilance, difficulty sleeping, excessive worry, irritability, being hot-tempered, and the "frequent need to withdraw from everyone, including family."  The Veteran denied episodes of mania, suicidal or homicidal ideation, paranoia, and hallucinations.  Upon examination, the private psychiatrist noted that the Veteran was alert and oriented in all spheres, and demonstrated good hygiene; good eye contact; no psychomotor abnormality; a blunted affect; normal speech pattern and content; goal-directed thought process; normal thought content; intact concentration, attention, and impulse control; intact cognition and memory; fair insight; and good judgment.  The private psychiatrist assigned a GAF score of 50.  

Subsequent private treatment records from the same private psychiatrist dated between March 2003 and July 2010 indicate relative consistency of the Veteran's symptoms, with some improvement in his sleep patterns and interpersonal relationships with consistent medication use.  During this time period, the Veteran reported continued symptoms of nightmares, flashbacks, emotional numbing, intrusive thoughts, social withdrawal, anxiety, and difficulty sleeping.  The Veteran also reported a good marital relationship and maintained a close relationship with other family members.  During this time period, the private psychiatrist consistently documented that the Veteran was alert and oriented in all spheres, and presented with a groomed appearance; good eye contact; no psychomotor abnormalities; normal speech pattern and content; a goal-directed thought process; normal thought content without evidence of delusions; intact attention, concentration, and impulse; partial insight; and good judgment.  In addition, the Veteran's affect was consistently described as either euthymic or broad.  GAF scores assigned during this time period include 60 (March 2005), 60 (April 2008), 60 (July 2009), and 60 (July 2010).  In the majority of the private treatment records during this time period, the private psychiatrist characterized the severity of the Veteran's symptoms as mild.  

A June 2006 private psychological examination report reflects that the Veteran was alert and oriented in all spheres, and presented with a neat and clean appearance; normal speech pattern and content; and good insight.  The Veteran reported difficulty sleeping, but that his appetite was good.  The Veteran denied suicidal or homicidal ideations, and the private psychologist indicated no evidence of psychosis.  The private psychologist indicated that the Veteran's symptoms were moderate in severity and assigned a GAF score of 60.  

Upon VA examination in April 2008, the Veteran reported nightmares, flashbacks, anxiety, nervousness, irritability, poor concentration, depression, survivor guilt, difficulty sleeping, and a desire to be socially isolated.  Upon examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and presented with a neat and tidy appearance; a cooperative attitude; an appropriate mood that was a little dysphoric and a little withdrawn; guarded and suspicious behavior; normal speech pattern and content; normal thought process and content; fair impulse control; and fair insight and judgment.  The VA examined also indicated that the Veteran demonstrated no evidence of psychosis or a thought disorder.  The VA examiner assigned a GAF score of 50.  

In an April 2008 statement, the Veteran reported nightmares, flashbacks, emotional numbing, social isolation, a distancing of interpersonal relationships, hyperalertness, difficulty sleeping, survivor guilt, difficulty concentrating, and difficulty controlling his temper.  As a result, the Veteran contends that he is entitled to at least a 70 percent disability rating for PTSD, or in the alternative, a TDIU.  

In a September 2009 statement, the Veteran's wife indicated that she has been married to the Veteran for 37 years.  She reported that the Veteran experiences daily nightmares, hyperalertness, and hypervigilance that caused marital strife and limited social engagements.  She further indicated that she no longer sleeps in the same bed as the Veteran due to his nightmares, insomnia, and keeping a firearm within easy reach.  In his own September 2009 statement, the Veteran reported experiencing almost daily nightmares and distressing recollections of Vietnam.  

Upon VA examination performed on March 31, 2011, the Veteran reported nightmares, flashbacks, intrusive thoughts, emotional numbing, irritability, hyperalertness, difficulty sleeping, and social isolation.  Upon examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and presented with a clean and neat appearance; restless psychomotor activity; spontaneous, clear, coherent, but irrelevant speech content; cooperative attitude; full and appropriate affect; an easily distracted attention with a short attention span; impaired thought process indicated by circumstantiality and tangentiality; normal thought content; good judgment; poor insight; chronic sleep impairment; a lack of inappropriate behavior; impaired abstract thinking; obsessive and ritualistic behaviors; and good impulse control.  The Veteran denied panic attacks, suicidal or homicidal ideation, delusions, and hallucinations.  Regarding occupational functioning, the VA examiner opined that the Veteran's severe symptoms of chronic sleep impairment, extremely disorganized thought process and communication, severe lack of insight, impaired attention, impaired concentration, and impaired abstract thinking precluded the Veteran's ability to maintain any form of gainful employment.  In conclusion, the VA examiner opined that the severity of the Veteran's symptoms was moderate to moderately-severe; however, the VA examiner indicated that the Veteran was a "poor historian and his self-report is hypothesized to be a gross underestimate of the problems he actually experiences."  The VA examiner further indicated that the Veteran experienced several medical stressors since the last VA examination, and the experience of a subsequent traumatic event may be expected to result in an increase of symptoms.  Finally, the VA examiner opined that the Veteran is "totally impaired in the area of occupational functioning and at least as likely as not totally impaired in the domain of social relationships due to gross impairment of thought processes and communication."  The VA examiner assigned a GAF score of 31.  

In October 2011, the RO, on the basis of the March 2011 VA examination, granted an increased disability rating for PTSD to 100 percent, effective March 31, 2011.  The Veteran contends that he has been completely disabled since he initially filed his claim, and, therefore, the 100 percent disability rating should extend back to April 5, 1996.  

In a November 2011 statement, the Veteran, through his representative, contends that the April 1996 VA treatment records documenting severe psychosocial stressors and symptoms of sleeping difficulties, nightmares, flashbacks, intrusive thoughts, hypervigilance, anxiety, atypical rage, poor concentration and memory, and impaired social interactions indicate that a higher disability rating is warranted.  

The Veteran submitted an October 2012 private vocational assessment completed by a rehabilitation specialist.  The rehabilitation specialist opined that the Veteran has been completely disabled since April 18, 1996, the date the Veteran was admitted to a VA inpatient PTSD program.  The rehabilitation specialist primarily identified the GAF score of 41 as indicative of severe symptoms as the basis of his opinion, noting this GAF score was consistent with contemporaneous treatment records and lay statements reflecting the Veteran's symptoms of sleep disturbances, intrusive thoughts, nightmares, and memory impairments.  The rehabilitation specialist further noted that the GAF score of 41 was consistent with GAF scores of 50, which were provided in February 2003 and April 2008.  

During the November 2012 Board hearing, the Veteran and his wife testified regarding the severity of his PTSD symptoms.  The Veteran's wife testified that the Veteran had been experiencing psychiatric problems ever since returning from Vietnam, specifically, difficulty sleeping, social isolation, and anger.  The Veteran's wife further testified that for at least the past 20 years the Veteran has slept with a gun under his pillow, sealed the bedroom windows shut, and placed barbed wire around the outside balcony.  She further testified that she has not shared the same bed with the Veteran for nine years due to his nightmares and agitation.  The Veteran contends that his psychiatric condition has remained constant since 1996, and, thus, entitlement to an increased disability rating is warranted.  

In weighing the evidence, the Board finds that for the entire rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of obsessional rituals that interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish or maintain effective relationships, which more closely approximate a 70 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of nightmares, flashbacks, hypervigilance, hyperalertness, obsessional behaviors, difficulty sleeping, irritability, and social isolation.  

The Board noted that a February 1999 VA treatment record indicated that the Veteran was experiencing no active PTSD symptoms.  In addition, between March 2003 and July 2010, the Veteran's private psychiatrist indicated that the Veteran was experiencing mild symptoms.  However, in light of the March 2011 VA examiner's opinion that the Veteran's "self-report is hypothesized to be a gross underestimate of the problems he actually experiences," consideration of the additional evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability rating prior to March 31, 2011, is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The weight of the evidence demonstrates that prior to March 31, 2011, the criteria for an increased disability rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that prior to March 31, 2011, a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's PTSD manifests in total occupational and social impairment.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

Prior to March 31, 2011, the Veteran consistently denied delusions and hallucinations.  Prior to March 31, 2011, VA examiners and the Veteran's private clinicians have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, and intact memory processes.  In addition, VA examiners and clinicians have documented no gross impairment in thought process or communication until the March 31, 2011 VA examination report made the first such notation.  In addition, the record is absent for any notation of suicidal or homicidal ideations or any persistent harm to himself or others.  

In consideration of the regulatory criteria for a 100 percent disability rating in effect prior to November 1996, the evidence of record documents persistent social isolation and obsessional or ritualistic behaviors performed by the Veteran to remain socially isolated, and an inability to obtain employment.  However, the evidence of record does not demonstrate totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Therefore, the Board finds the Veteran's symptomatology does not more nearly approximates the criteria for a 100 percent disability rating under the pre-amended disability criteria.  See 38 C.F.R. Part 4, Diagnostic Code 9411 (1988).

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, GAF scores assigned to the Veteran's psychological profile during the appeal period include 41 (April 1996), 50 (February 2003, April 2008), and 60 (multiple occasions throughout the appeal).  As discussed above, a GAF score of 31 was assigned during the March 31, 2011 VA examination.  GAF scores of 41 and 50 indicate serious symptoms and serious impairment in social and occupational functioning.  GAF scores of 60 indicate moderate symptoms and moderate difficulty in social and occupational functioning.  Taking into consideration the Veteran's entire disability picture prior to March 31, 2011, the Board finds the GAF scores assigned to the Veteran's psychological profile are consistent with the criteria for a 70 percent disability rating.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment.  Instead, the Board finds that prior to March 31, 2011, the Veteran's PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas.  Based on the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent disability rating prior to March 31, 2011, but no higher, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For these reasons, and resolving all resolving doubt in favor of the Veteran, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for PTSD.  The Board further finds the weight of the evidence is against a higher disability rating in excess of 70 percent prior to March 31, 2011.  As the preponderance of the evidence is against the claim for this portion of the staged rating (a higher initial disability rating in excess of 70 percent), the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for PTSD and coronary artery disease.  

The Board finds that the symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in nightmares, flashbacks, hypervigilance, hyperalertness, obsessional behaviors, difficulty sleeping, irritability, and social isolation.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's depressive disorder, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an Earlier Effective Date for a TDIU - Laws and Regulations

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

During the pendency of the appeal for an increased initial rating for PTSD, the Veteran had also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, as TDIU is part of the Veteran's April 1996 question of initial rating for PTSD, the period on appeal extends to the date VA received the service connection claim.

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the United States Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice at 456.  Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

Therefore, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Entitlement to an Earlier Effective Date for a TDIU - Analysis

The Veteran contends that an effective date earlier than July 1, 2010, is warranted for the grant of a TDIU.  The Veteran contends that his service-connected PTSD alone, or in combination with his service-connected coronary artery disease, renders him unemployable.  In several statements in support of the appeal, the Veteran contends that the TDIU should be assigned as early as April 5, 1996, the date he filed his claim of service connection for PTSD.    

The evidence of record indicates that the Veteran completed six years of schooling.  The Veteran worked as a tree topper and a mechanic before attending welding school.  The Veteran then worked as a welder until 1983.    

On March 7, 1994, the Veteran filed a VA Form 21-527, Income - Net Worth and Employment Statement.  In this statement, the Veteran indicated that he became totally disabled around 1983, which resulted in the Veteran's retiring from his welding business.  In the same statement, the Veteran indicated he was disabled due to pain in his back, hips, and legs, and his heart condition.  

On April 5, 1996, the Veteran filed claims of service connection for several disabilities, including PTSD.  In his claim, the Veteran indicated that he became totally disabled in 1982.  In an attached statement, the Veteran indicated that he was seeking 100 percent disability due to several disabilities, including his teeth, ears, Agent Orange exposure, peripheral neuropathy, PTSD, spina bifida, stress, and difficulty sleeping.  

In January 2011, the RO granted service connection for coronary artery disease, status post coronary artery bypass graft surgery, due to exposure to herbicides, effective March 7, 1994.  The Veteran's coronary artery disease is currently staged as follows: an initial disability rating of 30 percent, from March 7, 1994, to March 9, 2010; 100 percent disabling from March 10, 2010, to June 30, 2010; and 60 percent disabling from July 1, 2010, thereafter.  

In May 2005, the Board granted service connection for PTSD.  In July 2008, the RO granted entitlement to an initial disability rating of 50 percent, effective April 5, 1996.  Effective March 31, 2011, the Veteran's PTSD disability rating was increased to 100 percent.  As adjudicated above, the Board is granting entitlement to an initial disability rating of 70 percent prior to March 31, 2011.  

Accordingly, as of April 5, 1996, the Veteran met the schedular requirements for consideration of a TDIU.  The Veteran had a single disability rating of at least 60 percent disabling, and a combined disability rating of 80 percent with at least one disability rated at least 40 percent disabling.  38 C.F.R. § 4.16(a).  

The Veteran and his wife testified at Board hearing in November 2014.  During this hearing, the Veteran contended that he has been totally disabled since 1996 due solely to his PTSD, or in the alternative, totally disabled since 1996 due to a combination of his PTSD and coronary artery disease.  See November 2014 Hearing Transcript pp. 25, 30; see also September 2012 Statement.  

The Board first finds that the Veteran's claim for a TDIU was constructively received by VA on March 7, 1994, the date on which VA received the Veteran's claim for service connection for a heart condition.  Specifically, on March 7, 1994, the Veteran indicated that he was totally disabled due to several disabilities, and sought service connection for those disabilities.  Thus, the next question to resolve is the date on which eligibility for a TDIU arose. 

After a careful review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and coronary artery disease prior to July 1, 2010.  

A May 1994 SSA determination indicates that the Veteran was awarded disability benefits, effective January 1, 1984.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The SSA determined that the Veteran was "disabled" due to severe disabilities of cardiovascular disease, spina bifida, and degenerative arthritis of the sacroiliac joints.  The SSA determination indicated that the Veteran had marginal education, was unable to perform his past relevant work, and had no transferable skills to perform other work within his physical and mental residual functional capacity.  

A subsequent August 1998 SSA determination found that the Veteran continued to meet the definition of "disabled" due to severe disabilities of cardiovascular disease, spina bifida, and degenerative arthritis of the sacroiliac joints; the SSA determined that the severity of these disabilities had not changed since its last determination.  In addition, the SSA found that the Veteran had been diagnosed with PTSD and dysthymia; the SSA found that the Veteran had developed a severe psychiatric impairment since its last determination.  As discussed above, however, the SSA determined that there was a lack of evidence demonstrating that the Veteran's psychiatric symptoms alone were severe enough to result in a complete inability to function independently outside the home.    

In April 1996, the Veteran voluntarily admitted himself to a VA inpatient PTSD program.  During the course of treatment, the VA clinician assigned a GAF score of 41.  As noted above, a GAF score of 41 indicates serious symptoms and serious impairment in social and occupational functioning.

In an October 1997 statement to the SSA, the Veteran indicated that he cannot work due to PTSD, chest pains, high cholesterol, high triglycerides, pain due to his aortic aneurysm surgical repair, back pain, and hip and leg pain.  

In additional paperwork submitted to the SSA in January 1998, the Veteran indicated that he was disabled due to a herniated disc in his back, hip and leg pain, high cholesterol, high triglycerides, coronary artery disease, residuals of an aortic aneurysm repair, difficulty sleeping, PTSD, depression, arthritis, and spina bifida.

The Veteran and his wife testified at a Board hearing in April 1998.  During the hearing, the Veteran indicated that he was seeking a 100 percent disability rating due to total and permanent disability.  See April 1998 Hearing Transcript pp. 14, 26.  The Veteran's wife testified that the Veteran "cannot sleep well at night.  He has nightmares, he hurts in his back, hips and legs and he takes medication for it.  He can't stand or sit for long periods of time and he can't stand to be around crowds."  The Veteran's wife further testified that "he sleeps with two loaded guns on his headboard and if a person doesn't sleep and he has the problems [the Veteran] has, he can't function properly in society and he can't hold a job."  See id. at p. 26.  

In his February 2010 formal application for entitlement to a TDIU, the Veteran indicated that his PTSD alone rendered his unemployable.  Specifically, the Veteran contended that he "had trouble working due to the symptoms of my [PTSD.]  I frequently was late or absent because I had trouble sleeping due to nightmares.  Now I get upset if oil or transmission fluid gets on my hands."  

Upon VA cardiac examination in May 2010, the Veteran reported experiencing a heart attack in 1993, followed by cardiac catheterization, which revealed coronary artery disease.  The Veteran also reported another heart attack in March 2010, followed by coronary artery bypass graft surgery.  The VA examination report indicates that the Veteran became disabled in 1992 due to a back condition.  The Veteran reported that his heart condition does not interfere with his activities of daily living, transfers, or ambulation; however, the VA examiner noted dyspnea upon exertion with level walking, and the Veteran reported dyspnea upon exertion upon climbing eight stairs.    

According to the October 2012 private vocational assessment, the rehabilitation specialist indicated that the Veteran has been unable to engage in gainful employment since April 18, 1996.  In support of this opinion, the rehabilitation specialist noted the Veteran's six years of education, and the Veteran's past work history.  The rehabilitation specialist further concluded that the Veteran's "inability to work is associated solely to his psychiatric compromise associated with his military service."

In review of the October 2012 private vocational opinion, the Board finds the opinion internally inconsistent and unsupported by adequate rationale.  The rehabilitation specialist specifically noted that he considered the Veteran's "exertional as well as his non-exertional limitations."  The rehabilitation specialist opined that the Veteran's past employment had been heavy in exertion and was skilled in nature, and that the Veteran's skill set would not transfer to sedentary jobs, indicating that the Veteran was unable to perform work requiring heavy exertion.  However, the rehabilitation specialist indicated that the Veteran's "non-exertional limitations" relating to his PTSD was the sole reason that the Veteran was unable of work.  The Board finds these conclusions to be internally inconsistent.  

Moreover, the rehabilitation specialist's opinion in unsupported by an adequate rationale.  Specifically, while the rehabilitation specialist indicated that he reviewed over 2500 pages of records in making his conclusion, there is no mention of the Veteran's coronary artery disease, for which the Veteran is also service-connected, or SSA records that document that the Veteran has been disabled since January 1, 1984, before the Veteran was diagnosed with PTSD.  Instead, the rehabilitation specialist opined that the Veteran was not unable to engage in gainful employment until April 1996, when a GAF score of 41 was assigned, indicating serious impairment in occupational functioning, a fact the rehabilitation specialist noted six times in support of his opinions.  As the Board finds that the October 2012 opinion is internally inconsistent and unsupported by adequate rationale, the Board affords this opinion little probative weight.  

After a review of all the evidence of record, lay and medical, the Board finds the weight of the evidence demonstrates that the Veteran was not unable to secure and follow substantially gainful employment due solely to his service-connected disabilities prior to July 1, 2010.  As noted above, the Veteran is service-connected for PTSD and coronary artery disease.  

The evidence of record indicates that the Veteran retired from his welding business in 1983, at which point the Veteran believed he was totally disabled.  While a GAF score of 41 was assigned to the Veteran's psychological profile in April 1996, suggesting serious impairment in occupational functioning, the weight of the evidence demonstrates that the Veteran's was rendered unemployable by a combination of disabilities, both service-connected and non-service-connected, as opposed to being unemployable due to service-connected disabilities alone.  In May 1994, the SSA determined that the Veteran was disabled due to service-connected cardiovascular disease as well as due to non-service-connected spina bifida and degenerative spinal arthritis.  At that time, the SSA determined that the Veteran was unable to perform his past relevant work and had no transferable skills to perform other work within his physical and mental residual functional capacity.  

In August 1998, the SSA determined that the Veteran was disabled due to service-connected cardiovascular disease and PTSD as well as due to non-service-connected spina bifida and degenerative spinal arthritis.  At that time, the SSA determined there to be a lack of evidence demonstrating that the Veteran's psychiatric symptoms alone were severe enough to preclude functional independence outside the home; this SSA determination directly counters the GAF score of 41 assigned in April 1996 suggesting serious impairment in social and occupational functioning.  Moreover, additional GAF scores assigned between 1999 and 2008 as reflected in private treatment records and VA examination reports range between 50 and 60, suggesting only moderate psychiatric symptoms; in fact, the severity of the Veteran's psychological condition during this period was routinely described as either mild or moderate.  

Finally, as reflected in the May 2010 VA cardiac examination report, the Veteran reported that his heart condition did not interfere with his activities of daily living, transfers, or ambulation except for dyspnea upon exertion.  Instead, the VA examination report indicates that the Veteran became disabled due to his back condition, a non-service-connected disability.  

The Board acknowledges the Veteran's statements regarding his unemployability; however, in various statements made to VA and SSA, the Veteran has attributed his unemployability to varying combinations of disabilities.  In March 1994, the Veteran indicated he was disabled due to his service-connected heart condition as well as due to his non-service-connected back, hip, and leg conditions.  In April 1996, the Veteran indicated he was seeking a total disability rating due to his service-connected Agent Orange exposure and PTSD, as well as due to non-service-connected teeth, ears, peripheral neuropathy, and spina bifida.  In October 1997, the Veteran indicated he was unemployable due to service-connected PTSD and heart condition, as well as due to non-service-connected back, hip, and leg pain.  In January 1998, the Veteran indicated he was unemployable due to service-connected PTSD and heart condition, as well as due to non-service-connected lumbar herniated disc, hip and leg pain, arthritis, and spina bifida.  In April 1998, the Veteran indicated that he was seeking a total disability due to his service-connected PTSD as well as due to his non-service-connected back, hips, and legs.  Beginning in April 2008 and proceeding forward, the Veteran indicated he was unemployable either due solely to his service-connected PTSD or solely due to a combination of his PTSD and coronary artery disease.  The Board finds the Veteran's statements regarding his unemployability to be inconsistent, thereby reducing the credibility and probative value of these statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may consider plausibility and consistency with additional evidence in determining probative value); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary bias may be considered in weighing evidence).  Moreover, the Veteran's earlier statements regarding his unemployability are more consistent with the complete evidence of record, to include SSA records, private treatment records, and VA examination reports.  Accordingly, the Board finds these earlier statements, which attribute unemployability to a combination of disabilities, both service-connected and non-service-connected, more credible and have afforded these statements more probative weight than his more recent statements that attribute unemployability solely to service-connected disabilities.  

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for the grant of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to an Earlier Effective Date for Special Monthly Compensation -
 Laws and Regulations

Special monthly compensation (SMC) is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2014), and 38 C.F.R. §§ 3.350, 3.352 (2015).  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the rate provided under subsection (s)).  

The provisions of 38 U.S.C.A. § 1114(s) provide SMC based on the veteran being permanently housebound by reason of service-connected disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  Id.  Alternatively, SMC is payable at the housebound rate where the claimant, as a direct result of his service-connected disability or disabilities, is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the Ratings Schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of subsection 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the subsection 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render a veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Entitlement to an Earlier Effective Date for Special Monthly Compensation -
 Analysis

In an October 2011 rating decision, the Veteran was granted SMC on the basis of being housebound, effective March 31, 2011.  The Veteran was granted SMC on the basis of being housebound as a result of the 100 percent disability rating awarded for PTSD, effective March 31, 2011, and the 60 percent disability awarded for coronary artery disease, effective July 1, 2010.  As intertwined with the other issues on appeal, the Veteran contends that he was entitled to SMC based on being housebound since July 1, 2010.  

As adjudicated above, the Board has granted entitlement to an increased initial disability rating for PTSD to 70 percent prior to March 31, 2011.  The Board has denied entitlement to a 100 percent disability rating for PTSD prior to March 31, 2011, and has denied referral for extraschedular consideration.  In addition, the Board has denied entitlement to a TDIU prior to July 1, 2010.  

As a result of the above decision, the Veteran's has two service-connected disabilities: PTSD, rated as 70 percent disabling, prior to March 31, 2011; and as 100 percent disabling, thereafter; and coronary artery disease, rated as 30 percent disabling, prior to March 10, 2010; as 100 percent disabling, from March 10, 2010, to June 30, 2010; and as 60 percent disabling, thereafter.  Therefore, prior to March 10, 2010, the Veteran does not have a single service-connected disability rated as totally disabling.  As a result, prior to March 10, 2010, the Veteran does not meet the legal criteria for payment of SMC at the housebound rate.  See 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i). 

From March 10, 2010, to June 30, 2010, the Veteran's service-connected coronary artery disease was rated as 100 percent disabling.  As a result, the Veteran had a 100 percent disability rating for coronary artery disease and a 70 percent disability rating for PTSD.  Therefore, during this time period, the Veteran does satisfy the criteria for payment of SMC at the housebound rate.  See id.  

From July 1, 2010, to March 30, 2011, the Veteran's service-connected coronary artery disease was rated as 60 percent disabling.  As a result, the Veteran had a 60 percent disability rating for coronary artery disease and a 70 percent disability rating for PTSD.  Therefore, during this time period, the Veteran did not satisfy the criteria for payment of SMC at the housebound rate.  See id.  

Furthermore, for those portions of the appeal period for which the Veteran does not satisfy the criteria for SMC, the evidence of record does not otherwise show that the Veteran's service-connected disabilities resulted in the Veteran being housebound.  The evidence of record shows that the Veteran is able to ambulate and is able to leave his home without the use of an assistive device.  There is no evidence showing that the Veteran is bedridden.  The record shows that he is able to leave his house for medical appointments and errands. 

For these reasons, the Board finds that entitlement to SMC on the basis of being housebound is granted from March 10, 2010, to June 30, 2010.  However, the Board finds that the preponderance of the evidence is against entitlement to SMC on the basis of being housebound for any other portion of the rating period on appeal.  As the preponderance of the evidence is against the claim for this portion of claim for an earlier effective date of entitlement to SMC, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, prior to March 31, 2011, for PTSD is granted.  

Entitlement to an effective date earlier than July 1, 2010, for a TDIU is denied.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted from March 10, 2010, to June 30, 2010.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is denied prior to March 10, 2010, and from July 1, 2010, to March 30, 2011.  


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


